Citation Nr: 1444494	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  09-18 765A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for Parkinson's disease, to include as due to in-service exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1975 to May 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2007, April 2011, and August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  In January 2010, the Veteran testified at a hearing before a Decision Review Officer with regard to his original claim of service connection for PTSD.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the record shows that the Veteran requested a Travel Board hearing in May 2014.  The Veteran also submitted substantive appeals (VA Form 9) in December 2013 and February 2014 that include requests for a hearing before the Board with regard to his claims for service connection for schizophrenia and Parkinson's disease, respectively.  As the requested hearing(s) have never been scheduled and the Veteran has not withdrawn his requests, remand for scheduling of a Board hearing in accordance with 38 C.F.R. § 20.704 is warranted.  See 38 C.F.R. § 20.700(a) (2014) (A hearing on appeal will be granted if an appellant, or an appellant's representative acting on his or her behalf, expresses a desire to appear in person.).

Accordingly, the case is REMANDED for the following action:

Ask the Veteran whether he would like a videoconference hearing, a Travel Board hearing, or a hearing in Washington, DC.  Then, schedule the Veteran for a hearing in accordance with the procedures set forth in 38 C.F.R. §§ 20.700(a), 20.704(a), as per the Veteran's request and as the docket permits.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



